Citation Nr: 1646585	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-24 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to July 27, 2009 for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  A June 1974 rating decision initially denied service connection for an acquired psychiatric disorder, claimed as a nervous condition; the Veteran did not file a notice of disagreement and VA did not receive new and material evidence within one year of notice of the decision.

2.  A November 1986 rating decision denied service connection for an acquired psychiatric disorder, to include PTSD, claimed as delayed stress disorder; the Veteran did not file a notice of disagreement and VA did not receive new and material evidence within one year of notice of the decision.

3.  A January 2005 rating decision denied service connection for PTSD on the basis new and material evidence had not been received regarding the claim; the Veteran filed a timely notice of disagreement regarding the decision, but failed to perfect an appeal by filing a substantive appeal with sixty days of the issuance of a February 2006 statement of the case.

4.  A March 2008 rating decision denied service connection for PTSD on the basis new and material evidence had not been received regarding the claim; the Veteran filed a timely notice of disagreement regarding the decision, but failed to perfect an appeal by filing a substantive appeal with sixty days of the issuance of a December 2008 statement of the case.

5.  On July 27, 2009, the Veteran filed a lay statement that the Agency of Original Jurisdiction (AOJ) construed as a request to reopen the prior denial of PTSD; a January 2011 rating decision granted service connection for PTSD, effective July 27, 2009, based on this date of claim.

CONCLUSIONS OF LAW

1.  The June 1974, November 1986, January 2005, and March 2008 rating decisions that denied service connection for an acquired psychiatric disorder, to include PTSD, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  The criteria for an effective date prior to July 27, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2009.  No additional notice is necessary.

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  He has not requested hearing regarding this appeal.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II.  Analysis

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. §5110(a); 38 C.F.R. § 3.400(q)(1)(ii); see also Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (noting for an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed).  There is no provision in either statute or VA regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant service department records.  See 38 U.S.C.A. §5110(i); 38 C.F.R. §§ 3.105, 3.156 (c).

Here, a June 1974 rating decision initially denied service connection for an acquired psychiatric disorder, claimed as a nervous condition.  The Veteran did not file a notice of disagreement or submit new and material evidence regarding the claim within one year of notice of the decision.  38 U.S.C.A. §§ 7105(b)(1); 38 C.F.R §§3.156(b), 20.1103.  Thus, the decision became final.

A November 1986 rating decision denied service connection for an acquired psychiatric disorder, claimed as delayed stress syndrome.  In so much as this could be considered a separate claim from the prior denial in June 1974, the November 1986 specifically found that PTSD was not shown by the evidence of record, resulting in an explicit denial of service connection for PTSD.  Compare Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (indicating VA must determine whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed disabilities or it is evidence tending to substantiate an element of a previously adjudicated matter) with Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding a claim based on a separately and distinctly diagnosed disability is a new claim even if the symptomatology is the same); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding a new diagnosis of PTSD even if related to previously diagnosed and considered psychiatric disabilities constituted a new claim).  The Veteran did not file a notice of disagreement or submit new and material evidence regarding the claim within one year of notice of the decision.  38 U.S.C.A. §§ 7105(b)(1); 38 C.F.R §§3.156(b), 20.1103.  Thus, the decision became final.

A January 2005 rating decision denied service connection for an acquired psychiatric disorder, claimed as PTSD.  The January 2005 rating decision noted the November 1986 rating decision previously denied service connection for PTSD and found the Veteran did not provide any information regarding his alleged stressor when requested or evidence suggesting a PTSD diagnosis.  The Veteran filed a timely notice of disagreement regarding the January 2005 rating decision, but failed to perfect an appeal by filing a substantive appeal within sixty days of the issuance of a February 2006 statement of the case.

A March 2008 rating decision also denied service connection for an acquired psychiatric disorder, claimed as PTSD, on the basis new and material evidence had not been received to reopen the claim.  The Veteran filed a timely notice of disagreement regarding the March 2008 rating decision, but failed to perfect an appeal by filing a substantive appeal within sixty days of the issuance of a December 2008 statement of the case.  

The Board notes the Veteran submitted a lay statement from a fellow service member, D.F., D.D.S., on the day the December 2008 statement the case was issued.  This statement is dated December 17, 2007, and is the same statement the AOJ construed as a request to reopen in July 2009; however, the record reflects this statement was originally submitted in December 2007, as it is specifically referenced in the December 2008 statement of the case.  Thus, it was considered by the AOJ at the time of the December 2008 statement of the case and does not constitute previously unconsidered evidence filed within the appeal period of the March 2008 rating decision.  Although the AOJ subsequently relied on this statement to erroneously reopen the Veteran's service connection claim, the Board will not disturb this decision as it would be violative of the Veteran's right to due process.  Further, new and material evidence was subsequently obtained in the form of an August 2010 VA examination report that led to the grant of service connection for PTSD after the claim was reopened.  Nevertheless, the submission of the statement from D.F., D.D.S., subsequent to the December 2008 statement case does not vitiate the finality of the March 2008 rating decision, as this statement had clearly been considered by the AOJ at the time for the December 2008 statement of the case for which the Veteran failed to file a timely substantive appeal.

As the rating decision issued in March 2008 is final, the effective date of the grant of service connection based on the reopened claim cannot, by regulation, be earlier than the date of the Veteran's request to reopen after the final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The AOJ construed the July 27, 2009 submission by the Veteran of the duplicative statement from D.F., D.D.S., as a request to reopen.  Therefore, this is the proper effective date of the award of service connection.  There is no indication service department records have been received that were not previously of record at the time of the March 2008 rating decision, as the prior final rating decisions specifically reference findings in the Veteran's service records.  See 38 C.F.R. § 3.156 (c).  The Veteran has not alleged a specific clear and unmistakable error in any of the prior rating decisions.  Further, the issue of clear and unmistakable error is a matter that would have to be adjudicated by the AOJ in the first instance.  

In sum, there is no evidence that suggests an effective date prior to July 27, 2009 for the grant of service connection for PTSD is warranted based on the direct appeal of the January 2011 rating decision, as this was the date of the Veteran's request to reopen the claim.  As such, entitlement to an effective date prior to July 27, 2009 for service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date prior to July 27, 2009 for service connection for PTSD is denied.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


